The opinion of the Court was delivered by
Weston C. J.
Negotiable notes of hand and bills of exchange áre often negotiated to and from banks, and from one bank to another. Nothing is more common than paper of this kind, bearing the indorsement of the cashier of a bank, in his *441official capacity. And it may perhaps be assumed as a universal usage, (hat when instruments of this description are indorsed or transferred by a bank, he becomes their organ for this purpose. It may not be necessary to decide, that he may do this without special authority ; and such an assumption might well be questionable. But as he is held out to the public as the confidential officer and actuary of the bank, as he is under bonds for the faithful performance of his duties, and as he acts as their organ in the transfer of negotiable paper, it is not in our opinion too much to hold, that when he indorses such paper, belonging to the bank, in his official capacity, it is prima facie evidence of a legal transfer.
In Folger v. Chase, 18 Pick. 63, the authority of the cashier was proved by a vote of the directors. But Wilde J. who delivered the opinion of the Court, says, “ we think the indorsement by the cashier, in his official capacity, sufficiently shows, that the indorsement was made in behalf of the bank.” In the United States v. Elijah D. Greene & als. 4 Mason, 427, a note, the property of the bank of Passamaquoddy, was indorsed by their cashier to the plaintiffs. His authority to do so, does not appear to have been proved, nor was it questioned.

Judgment for plaintiff.